Exhibit 10.30

January     , 2007

Dear             :

Adolor Corporation, a Delaware corporation (“Adolor”), hereby grants you an
Award of Deferred Stock (the “Award”) under the Adolor Corporation 2003 Stock
Based Incentive Compensation Plan (the “Plan”). Your Award consists of the right
to receive, when that Award vests in accordance with the terms of this Award
letter and the Plan,              shares of the common stock, par value $.0001
per share (the “Deferred Stock”) of Adolor Corporation, subject to required tax
withholdings.

This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated herein by reference, and in the event of any contradiction,
distinction or difference between this letter and the terms of the Plan, the
terms of the Plan will control. By accepting this Award, you also agree to be
bound by the terms of the Plan and this Award Agreement. All capitalized terms
used herein have the meanings set forth herein or, if not defined herein, set
forth in the Plan.

Assuming your continued employment, your Award will vest, and the Company or its
transfer agent will issue, or register, as applicable, stock certificate(s) in
your name for the shares of the Company’s common stock underlying your Deferred
Stock Award, again subject to required tax withholdings, on [        ].

Notwithstanding the preceding paragraph, vesting of your Award will be
accelerated if, before the date on which your Award would otherwise vest, and
assuming your continued employment from the date of this letter until any such
accelerated vesting event:

a. the U.S. Food and Drug Administration approves a New Drug Application for
alvimopan for use in postoperative ileus; or

b. a Change in Control of the Company, as defined in the Plan occurs.

Should your employment with the Company or its Subsidiaries terminate for any
reason before your Award vests, your Award shall be forfeited immediately upon
termination of your employment, with no compensation due to you in respect of
that Award or its termination.

When your Award vests, you must make appropriate arrangements with the Company
concerning withholding of any taxes that may be due. Those arrangements, at your
election, may be made by:

a. tendering cash payment to the Company in an amount equal to the required
withholding; or

b. requesting that the Company withhold from the number of shares otherwise
deliverable to you that number of shares, the fair market value of which equals,
or exceeds by no more than the fractional value of one share, the income and
payroll taxes that the Company is required to withhold with respect to your
Award or its vesting. Although we do not expect any such result, if the Company
should be legally precluded, as determined by the Company in its reasonable
judgment, from withholding taxes by netting your award, only the payment option
described in subparagraph a. immediately above will be available.



--------------------------------------------------------------------------------

As soon as practicable after the withholding requirements are satisfied the
shares underlying your Award, or if you elected option b. above, the remaining
shares, and cash equal to any fractional share, will be delivered to you, or
registered in your name, as applicable, by the Company or its transfer agent.

The Company may impose any conditions on the Award that it deems necessary or
advisable to ensure that all rights granted under the Plan satisfy the
requirements of applicable securities laws. The Company shall not be obligated
to issue or deliver any shares of its common stock upon vesting of your Award if
such action violates any provision of any law or regulation of any governmental
authority or national securities exchange.

The Committee administering the Plan may amend the terms of this Award to the
extent it deems appropriate to carry out the terms of the Plan. The construction
and interpretation of any provision of this Award or the Plan shall be final and
conclusive when made by the Committee.

Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time, which rights
shall be subject to the terms and conditions of any applicable employment
agreement or other contractual relationship between you and the Company. Please
confirm your agreement with the foregoing by signing and returning a copy of
this letter to Thomas P. Hess, Vice President, Finance and Chief Financial
Officer. Your signature will also acknowledge that you have received and
reviewed the Plan and that you agree to be bound by the applicable terms of the
Plan.

 

Very truly yours,

ADOLOR CORPORATION.

By:

 

 

Name:

 

Title: ACKNOWLEDGED AND ACCEPTED

 

Dated:

 

 

 

Enclosures    Adolor Corporation 2003 Stock-Based Incentive Compensation Plan;
   Summary of the Adolor Corporation 2003 Stock-Based Incentive Compensation
Plan;    Adolor Corporation Form 10-K For Fiscal Year Ended December 31, [2005]